Citation Nr: 0709884	
Decision Date: 04/05/07    Archive Date: 04/16/07

DOCKET NO.  03-27 686	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased rating for residuals of 
penetrating gunshot wound scars of the left flank and right 
abdomen, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel




INTRODUCTION

The veteran served on active duty from June 1943 to April 
1946.

This matter comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from a January 2003 
rating decision of the VA Regional Office (RO) in Cleveland, 
Ohio that denied an evaluation in excess of 30 percent for 
service-connected gunshot wound scars of the left flank and 
right abdomen.

Following review of the record, the appeal is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required.

In the substantive appeal received in September 2003, the 
veteran affirmatively stated that the only issue for 
appellate consideration is an increased rating for gunshot 
wound scars of the left flank and right abdomen.  Therefore, 
the issue of service connection for heart disease as 
secondary to service-connected disability that had previously 
been developed for appellate review is withdrawn from 
consideration.  


REMAND

A claim for an increased rating for service-connected gunshot 
wound scars of the left flank and right abdomen was received 
in April 2001.  

The veteran contends that the symptomatology associated with 
his service-connected gunshot wound scars of the left flank 
and right abdomen has increased in severity and warrants a 
higher rating.  In statements in the record, he maintains 
that he has constant pain in the area of the scar with 
tenderness, and that he has been told that one of the reasons 
is because of adhesions.

The Board notes that the veteran was last examined for VA 
compensation purposes in July 2004.  In the diagnoses 
following examination, the examiner stated that the appellant 
had a gunshot wound to the lower abdomen with residual pain, 
but that no definite etiology could be determined at that 
time.  There is no indication that the claims folder was 
available for review on that occasion.  

The record reflects, however, that VA outpatient clinical 
records dating from August 2004 indicate that the appellant 
may have an incisional hernia with incarcerated omentum that 
may be implicated in increasing pain symptomatology.  The 
possibility of an incisional hernia recurs in subsequent VA 
outpatient clinical records dating through February 2005.  
The Board thus finds that given the length of time since the 
last VA examination, the clinical evidence reflecting 
continuing treatment, as well the possible development of an 
element contributing to additional symptoms, a current VA 
examination is in order to ascertain the current extent of 
service-connected residual gunshot wound disability.  The 
United States Court of Appeals for Veterans Claims (Court) 
has held that when a veteran alleges that his service-
connected disability has worsened since he was previously 
examined, a new examination may be required to evaluate the 
current degree of impairment.  See Snuffer v. Gober, 10 Vet. 
App. 400, 403 (1997) (a veteran is entitled to a new 
examination after a two-year period between the last VA 
examination and the veteran's contention that the pertinent 
disability had increased in severity).  Therefore, a current 
VA examination is required.  

As noted previously, the veteran appears to receive 
continuing VA outpatient treatment for residual gunshot wound 
symptoms.  The most recent records date through February 
2005.  As VA has notice of the existence of additional VA 
records, they must be retrieved and associated with the other 
evidence already on file. See Bell v. Derwinski, 2 Vet. App. 
611 (1992); see also Epps v. Brown, 9 Vet. App. 341 (1996); 
Robinette v. Brown, 8 Vet. App. 69 (1995).  Therefore, VA 
records dating from March 2005 should be requested and 
associated with the claims folder.



Accordingly, the case is REMANDED for the following actions:

1.  The RO must review the claims file 
and insure that all notification and 
development actions required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002 & Supp. 2005), the 
implementing regulations found at 
38 C.F.R. § 3.159 (2006), and any other 
legal precedent are fully complied with 
and satisfied.  

2.  All VA clinical records dating from 
March 2005 to the present should be 
retrieved and associated with the 
claims folder.  

3.  After a reasonable period of time 
for receipt of additional records, the 
veteran should be scheduled for an 
examination by an appropriate VA 
specialist to assess the degree and 
severity of his service- gunshot wound 
scars of the left flank and right 
abdomen and any associated residuals.  
The claims folder and a copy of this 
remand should be provided to the 
examiner for review in connection with 
the examination.  The examiner must 
indicate whether or not the claims 
folder was reviewed.  All indicated 
tests and studies deemed necessary 
should be conducted and clinical 
findings should be reported in detail.  
The examination report should reflect 
consideration of the veteran's 
documented medical history, current 
complaints, and other assertions, etc.

The report of the examination should be 
comprehensive and include a detailed 
account of all manifestations and 
symptoms associated with the service-
connected gunshot wound scars of the 
left flank and right abdomen.  The 
examiner should indicate whether an 
incisional hernia and/or incarcerated 
omentum are present, and to what 
extent, if any, these contribute to any 
additional pain or symptoms.  The 
examiner should set forth a complete 
rationale for the opinions expressed in 
the clinical report.

4.  The RO should ensure that the 
medical report requested above complies 
with this remand, especially with 
respect to the instructions to provide 
a medical opinion.  If the report is 
insufficient, or if any requested 
action is not undertaken or deficient, 
it should be returned to the examiner 
for necessary corrective action. See 
Stegall v. West, 11 Vet. App. 268 
(1998).

5.  After undertaking any further 
development deemed appropriate, the RO 
should re-adjudicate the issue on 
appeal.  If the benefit is not granted, 
the appellant and his representative 
should be provided with a supplemental 
statement of the case and afforded an 
opportunity to respond before the case 
is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

